Mr. Chief Justice English delivered the opinion of the court. This was assumpsit by the Mississippi, Ouachita & Red River Rail Road Company, against William Gaster, for the recovery of asséssments made by the Company upon shares of its capital stock taken by Gaster. The court sustained a demurrer to the declaration, and the plaintiff brought error. The objections taken in the demurrer to the first count in the declaration are fully answered in the case of M. O. & R. R. R. R. Co. vs. Gaster, 20 Arks. 455. In the second count notice of the assessment was not sufficiently averred, according to the rule settled in that case. The notice alleged was general and not specific. , The judgment must be reversed, and the cause remanded, with instructions to the court below to overrule the demurrer to the first count in the declaration.